11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                       JUDGMENT


In the matter of the Estate of James               * From the 42nd District
Bailey Whittington, deceased,                        Court of Coleman County,
                                                     Trial Court No. 5241.

No. 11-11-00178-CV                                * June 27, 2013

                                                    * Opinion by McCall, J.
                                                      (Panel consists of: Wright, C.J.,
                                                      McCall, J., and Willson, J.)

     This court has inspected the record in this cause and concludes that there is
error in the order below. Therefore, in accordance with this court’s opinion, the
order of the trial court dated June 9, 2011, is reversed insofar as it imposed sanctions
against Paul Whittington, and we render judgment that Lonnie Jones take nothing on
his claim for sanctions. In all other respects, the order of the trial court is affirmed.
The costs incurred by reason of this appeal are taxed 90% against Paul Whittington
and 10% against Lonnie Jones.